HATCHETT, Circuit Judge,
concurring specially:
I join in denial of the stay and write separately on two matters: the test to be applied and the government’s administrative burden.
The test to be applied is the Eleventh Circuit test stated in Eleventh Circuit Rule 27-l(b). That test places the burden of proof squarely on the “party requesting.” Garcia-Mir v. Meese, 781 F.2d 1450 (11th Cir.1986). Consequently, I deny the stay because the government has failed to make the showing of irreparable injury required by the law of the Eleventh Circuit.
In concluding that the government has failed to show irreparable injury, I give no consideration to the fact that the government has not moved for a stay in many of the other courts around the nation where the guidelines have been declared unconstitutional. As any other litigant, the government must be able to choose what, when, and where to litigate without unfavorable inferences being drawn. Likewise, the administrative process that delays a government appeal must be considered. 28 U.S.C. A. § 519 and 18 U.S.C.A. § 3731. It is sufficient to say, the record is silent on why the government has not moved for stays in other circuits.
We suggest a means of curing some of the government’s administrative burdens: make the findings required under the sentencing guidelines on a case-by-case basis. This makes good sense. As I understand our ruling, without regard to the orders in this case (en banc), district court judges may order that the probation service prepare presentence reports in accordance with the guidelines. Further, district court judges may on a case-by-case basis make findings on contested issues in order to preserve the matters and materials in the event guideline sentencing is required. Following such a procedure now also solves serious administrative burdens for the courts. It should not be difficult for district judges to identify cases that require immediate fact-finding and resolution of contested issues. Following this case-by-case approach may well eliminate issues such as those presented in United States v. Jones, 722 F.2d 632 (11th Cir.1983).